DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 3-8, 10, 11, 13-18 and 20-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 8, 11 and 18 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2003/0133496 and US 2020/0333436. 
The improvement comprises:
US 2003/0133496 is considered as the closest prior art that teaches a method comprising: 
receiving, by an apparatus (para.69, where the transceiver device can have a transmitter chirp generator such as is discussed with respect to FIG. 3 and a receiver matched filter such as is discussed with respect to FIG. 4.), a chirp sensing waveform signal (Fig.4 element INPUT SIGNAL and para.64 and 68, where the receiver matched filter 400 receives an input signal containing one or more digital chirp signals.  One of the one or more chirp signals is a desired chirp signal.), the chirp sensing waveform signal having a first frequency bandwidth (para.63, where a receiver may request to reduce or increase its bandwidth allocation depending on the amount of data it has to transmit and the rate at which it needs to transmit it.); and 
transmitting, by the apparatus, a cloned chirp sensing waveform signal based on a portion of the received chirp sensing waveform signal (Fig.3 element CHIRP SIGNAL IN DIGITAL FORM and para.63, where examiner considers the modified chirp waveform signal based on the feedback data as the cloned chirp sensing waveform signal.), the cloned chirp sensing waveform signal having a second frequency bandwidth less than the first frequency bandwidth (para.63, where a receiver may request to reduce or increase its bandwidth allocation depending on the amount of data it has to transmit and the rate at which it needs to transmit it.), and the portion of the received chirp sensing waveform signal being uniquely associated with the apparatus (para.44, 56, 63 and 65, where each digital chirp signal can be converted using a carrier frequency, chirp rate and a baud time that is unique).

US 2020/0333436 teaches a method comprising:
transmitting radio frequency (RF) signals into a region of interest about a vehicle that includes stationary infrastructure (Fig.8 block 810 and para.96);
receiving return signals at two (or more) receive antennas of the sensor (Fig.8 block 820 and para.96); 
wherein the return signals result from reflection of the transmitted RF signals from the stationary infrastructure within the region of interest (para.96),
performing 2-dimensional FFT for each of two (or more) receive channels (Fig.8 block 830 and para.97); 
wherein the received signals may be downconverted, filtered, and digitized before the 2-dimensional FFT is applied (para.97),
developing a Doppler Monopulse Image (DMI) associated with the 2-dimensional FFT (i.e., range-Doppler bin information) (Fig.8 block 840 and para.97);
wherein the phases of the range-Doppler bins of the 2-dimensional FFTs may be used to generate information for the x-axis of the DMI (e.g., phase difference values or monopulse angle values) (para.97),
determining statistics of clutter ridge including peak variances quality measures (Fig.8 block 850 and para.98); and 
using the quality statistics to determine whether or not to update previously stored angle calibration data with the newly generated data (e.g., update if the quality of the new data is better than the quality of the previous data, etc.) (Fig.8 block 860 and para.98).

With regard Claims 1, 8, 11 and 18, US 2003/0133496 in view of US 2020/0333436 fails to teach the limitation of "wherein the configuration message includes an indication of the portion of the first chirp sensing waveform signal to be uniquely associated with the apparatus." as recited in claims 1, 8, 11 and 18, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2020/0333436 is cited because they are put pertinent to the systems, circuits, devices and techniques relate generally to automotive radar systems to a solution for detecting the presence of a trailer using an automotive radar system. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633